Citation Nr: 1127773	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  09-14 645	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to September 1955.

This appeal to the Board of Veterans Appeals (Board) arises from a July 2008 rating action that denied service connection for bilateral hearing loss.

In January 2011, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge at the RO.

By decision of March 2011, the Board remanded this case to the RO for further development of the evidence and for due process development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  Bilateral hearing loss disability was not shown present in service or for many years thereafter, and the competent and most persuasive medical opinion establishes no nexus between the current disability and the veteran's military service or any incident thereof.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) essentially includes, upon the submission of a substantially-complete application for benefits, an enhanced duty on the part of the VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify him what evidence will be obtained by whom.  38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In addition, it defines the obligation of the VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the Board finds that all notification and development action needed to render a fair decision on the claim on appeal has been accomplished.

A March 2008 pre-rating RO letter informed the Veteran and his representative of the VA's responsibilities to notify and assist him in his claim, and what was needed to establish entitlement to service connection (evidence showing an injury or disease that began in or was made worse by his military service, or that there was an event in service that caused an injury or disease).  Thereafter, they were afforded opportunities to respond.  The Board thus finds that the Veteran has received sufficient notice of the information and evidence needed to support his claim, and has been provided ample opportunity to submit such information and evidence.  

Additionally, the 2008 RO letter provided notice that the VA would make reasonable efforts to help the Veteran get evidence necessary to support his claim, such as medical records (including private medical records), if he gave it enough information, and if needed, authorization to obtain them.  That letter further specified what evidence the VA had received; what evidence the VA was responsible for obtaining, to include Federal records; and the type of evidence that the VA would make reasonable efforts to get.  The Board thus finds that the 2008 RO letter satisfies the statutory and regulatory requirement that the VA notify a claimant what evidence, if any, will be obtained by him and what evidence will be retrieved by the VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that proper VCAA notice should notify a veteran of: (1) the evidence that is needed to substantiate a claim; (2) the evidence, if any, to be obtained by the VA; (3) the evidence, if any, to be provided by him.  As indicated above, all 3 content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided at the time that, or immediately after, the VA Secretary receives a complete or substantially complete application for VA-administered benefits.  In that case, the Court determined that the VA had failed to demonstrate that a lack of such pre-adjudication notice was not prejudicial to the claimant.  In the matter now before the Board, the March 2008 document meeting the VCAA's notice requirements was furnished to the Veteran before the July 2008 rating action on appeal.  
    
In March 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 elements of a service connection claim (veteran status, the existence of a disability, a connection between the veteran's service and that disability, the degree of disability, and the effective date pertaining thereto).  In this case, the veteran's status and the degree of disability are not at issue, and the RO furnished the Veteran notice pertaining to the effective date information in the March 2008 letter, thus meeting the notice requirements of Dingess/Hartman.  

Additionally, the Board finds that all necessary development on the claim currently under consideration has been accomplished.  The RO, on its own initiative and pursuant to the Board remand, has made reasonable and appropriate efforts to assist the appellant in obtaining all evidence necessary to substantiate his claim, to include obtaining all available service and post-service VA and private medical records up to 2011.  A transcript of January 2011 Board hearing testimony of the Veteran and his wife has been associated with the claims folder and considered in adjudicating this claim.  The Veteran was afforded comprehensive VA examinations in March 2009 and March 2011.  Significantly, the Veteran has not identified, nor does the record otherwise indicate, any existing, pertinent evidence, in addition to that noted above, that has not been obtained.  In March 2008, the Veteran stated that he had no other information or evidence to submit in connection with his claim.  In May 2008, the Veteran stated that he had no service medical records in his possession.  

The record also presents no basis for further development to create any additional evidence to be considered in connection with the matter currently under consideration.  In an April 2008 Memorandum, the RO certified that additional service medical records of the Veteran were unavailable, that all procedures to secure those records had been correctly followed, that all efforts to obtain the necessary military information had been exhausted, and that further efforts would be futile.  In March 2011, the Social Security Administration (SSA) stated that no medical records pertaining to the Veteran were available, as they had been destroyed.  In a May 2011 Memorandum, the RO certified that the veteran's SSA records had been destroyed, that all procedures to secure those records had been correctly followed, that all efforts to obtain the needed information had been exhausted, and that further attempts would be futile.
  
Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claim on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection also may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that it was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more during a period of war or during peacetime service after December 1946, and an organic disease of the nervous system becomes manifest to a degree of 10% within 1 year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of it during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels (db) or greater; the thresholds for at least 3 of these frequencies are 26 db or greater; or when speech recognition scores using the Maryland CNC Test are less than 94%.  See 38 C.F.R. § 3.385.

The Veteran contends that he suffers from bilateral hearing loss as a result of acoustic trauma during the course of his military duties as a combat engineer.  He asserts that he was in close proximity to dynamite, bomb, and grenade explosions and rifle, machine gun, and artillery fire without ear protection.  He states that he first noticed hearing problems a few years after service discharge.  He and his wife gave testimony to that effect at the January 2011 Board hearing.

The veteran's DD Form 214 discloses that his military occupational specialty was as a light vehicle driver for an engineering battalion.

A review of the sole available service medical record, a September 1955 separation examination report, discloses that the veteran's bilateral hearing was 15/15 for both the spoken and whispered voice.

Post service, on August 2007 VA outpatient audiological evaluation, the Veteran gave a 40-year history of progressive bilateral hearing loss.  He denied a history of tinnitus.  He gave a history of noise exposure in military service from gunfire and explosives during the course of his duties as a combat engineer, and post service occupational noise exposure in construction and trucking.  After examination, the assessment was bilateral sensorineural hearing loss.

After October 2007 VA outpatient audiological examination, the diagnosis was bilateral sensorineural hearing loss with a mixed conductive element in the left ear, and inactive Meniere's disease.

On March 2009 VA audiological examination, the Veteran gave a history of exposure to noise from machine gun and rifle fire and demolitions during his 2 years of military service as a combat engineer.  He reported a history of hearing loss in service following rifle fire.  Post-service occupational noise exposure included working for 40 years as a truck driver.  The Veteran stated that the trucks were noisy in the 1960s, but of late, they were only as noisy as a car.  After current examination and review of the veteran's service and VA medical records, the diagnosis was bilateral sensorineural hearing loss.  The examiner stated that, because of the veteran's extensive post-service occupational noise exposure, as well as the lack of an audiogram at the time of separation from military service, she could not resolve the question of whether it was as likely as not that his current hearing loss was related to his military noise exposure, as it would be mere speculation to identify how much of the veteran's hearing loss was due to inservice noise exposure versus post-military noise exposure.     

On December 2010 audiological examination, S. W., Au.D., diagnosed bilateral sensorineural hearing loss, and opined that it was at least as likely as not caused by or a result of the veteran's military service.  She commented that the degree and configuration of his hearing loss suggested that noise exposure could be a contributing factor to the amount of hearing loss.  However, without previous test results, it was difficult to determine progression of age-related changes in hearing.

On March 2011 VA audiological examination, the examiner reviewed the claims folder, the service medical records, and post-service VA and private audiological examination and evaluation reports, as well as the veteran's history of pre-service occupational, military, post-service occupational, and recreational noise exposure.  The Veteran reported having had hearing difficulties since a few years after leaving military service.  After audiometric examination, the diagnosis was right sensorineural and left mixed hearing loss, with fair word recognition on the right and poor word recognition on the left, which the examiner opined was not at least as likely as not (there was less than a 50% probability) caused by or a result of acoustic trauma in military service.  The examiner noted the veteran's history that his hearing difficulties "snuck up" on him, and that hearing loss began a few years after he left military service.  She stated that Meniere's syndrome could account for the progressive hearing loss seen in audiometry as well as the veteran's complaints, and that, inasmuch as no audiometric thresholds prior to 2007 were available for review, determining whether some portion of the veteran's hearing loss began in military service was not possible.  However, the examiner opined that the veteran's history of the onset of his hearing loss a few years after he left military service suggested that a nexus between such hearing loss and military service did not exist, although he was exposed to military noise.    

In reaching the conclusion that the most persuasive evidence is against the claim for service connection for bilateral hearing loss, the Board accords great probative value to the March 2011 VA audiologist's finding that it was not at least as likely as not (there was less than a 50% probability) that it was caused by or a result of acoustic trauma in military service.  That opinion was arrived at after a thorough and comprehensive review of the claims folder containing service and post-service medical records and the veteran's actual medical history, and current audiological examination of the Veteran and consideration of his pre-service, military, and post-service occupational noise exposure.  See Nieves-Rodrigues v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims folder was reviewed).  Thus, the Board finds the 2011 VA audiologist's findings, observations, and conclusions to be dispositive of the question of service connection for bilateral hearing loss, and that these most persuasive, expert medical observations and opinion militate against the claim.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility of the Board to assess the credibility and weight to be given the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value of medical evidence is based on an examiner's knowledge and skill in analyzing the data, and the medical conclusion she reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

In reaching this determination, the Board has also considered Dr. S. W.'s December 2010 audiological report wherein she opined that the veteran's bilateral sensorineural hearing loss was at least as likely as not caused by or a result of his military service.  However, the Board finds this opinion to be of little probative value, as there is no indication of what, if any, records she reviewed in arriving thereat.  There is no evidence that she ever reviewed the claims folder with the service medical records, which are negative for findings or diagnoses of any hearing loss, or the post-service evidence which shows the veteran's significant civilian pre-service as well as post-service occupational noise exposure.  Moreover, she did not review or address the August 2007 VA audiological evaluation report wherein the Veteran gave a 40-year history of progressive bilateral hearing loss, which indicates its onset in approximately 1967, some 12 years post-service.  Although Dr. S. W. commented that the degree and configuration of the veteran's hearing loss suggested that noise exposure could be a contributing factor to the amount of hearing loss, without previous test results, she could not distinguish among pre-service, military, and post-service noise exposure, and she also was unable to determine progression of age-related changes in hearing.  Thus, the Board finds that the December 2010 medical report does not provide persuasive support for the veteran's claim that his bilateral hearing loss is related to his military service.
   
The Board is also required to render a finding with respect to the competency and credibility of the lay evidence of record.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competent, credible lay evidence could be, in and of itself, sufficient to establish an elemental fact necessary to support a finding of service connection.  Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As a fact finder, the Board is obligated to determine whether lay evidence is credible in and of itself.  The Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, but it may consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336-1337 (Fed. Cir. 2006).  Credibility is a factual determination going to the probative value of the evidence, to be made after the evidence has been admitted or deemed competent.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

With respect to the veteran's assertions and testimony, the Board notes that he is competent to offer evidence as to facts within his personal knowledge, such as his own symptoms, including claims of trouble hearing.  However, medical questions of diagnosis and etiology are within the province of trained medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Thus, a layman such as the Veteran, without the appropriate medical training or expertise, is not competent to render a persuasive opinion on a medical matter such as the relationship between his current hearing loss and any incident of his military service, including claimed acoustic trauma therein.  See Bostain v. West,  11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is generally not capable of opining on matters requiring medical knowledge).  Hence, the assertions of the Veteran with respect to medical etiology have no probative value.

In addition, the Board finds no inconsistency in the veteran's credible statements regarding the post-service onset of his hearing loss, but they do not provide persuasive support for his claim for service connection.  In his original February 2008 claim for VA disability compensation, the Veteran left blank spaces provided for him to state when his bilateral hearing loss began, but elsewhere stated that he was treated for and diagnosed with this condition by the VA in 2007.  On August 2007 VA outpatient audiological evaluation, the Veteran gave a 40-year history of progressive bilateral hearing loss, which indicates its onset in approximately 1967, some 12 years post service.  At the January 2011 Board hearing, the Veteran testified that he first noticed hearing problems a few years after service discharge.  On March 2011 VA examination, the veteran gave a history of the onset of hearing loss a few years after he left military service.

For all the foregoing reasons, the Board finds that the claim for service connection for bilateral hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans Appeals



Department of Veterans Affairs


